Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153464                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153464
                                                                    COA: 331059
                                                                    Grand Traverse CC:
  TREVOR PATRICK MANNING,                                           2015-012092-FH
           Defendant-Appellant.

  _________________________________________/

         By order of October 26, 2016, the application for leave to appeal the February 19,
  2016 order of the Court of Appeals was held in abeyance pending the decisions in People
  v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich 453 (2017),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2017
           a1023
                                                                               Clerk